DETAILED ACTION
Claim Objections
Claim 2 is objected to because of the following informalities: The limitations of Claim 2 are redundant to the limitations in claim 1, lines 19-20. The Examiner proposes Applicant cancel the limitations in claim 2. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6, 7, 8-12, and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. 20050016001 to Griep et al. in view of US Patent No. 5,160,340 to Gary et al. and evidence to US Patent No. 3,681,940 to Albrile.
In re claim 1, Griep teaches a reciprocating saw comprising: 
a housing assembly (14c); 
a motor (16c) positioned within the housing assembly, the motor including a pinion (18c); 
a drive mechanism (12) positioned within the housing assembly, the drive mechanism including a gear (26c) coupled to and driven by the pinion, a hub (30c) coupled to the gear for rotation with the gear, a spindle (22c) reciprocatable relative to the housing assembly, and a 
a clutch assembly (94) coupled to the drive mechanism to selectively transmit drive force from the gear to the hub, the clutch assembly including 
a first disk (150) coupled to the gear (Para 0026), 
a second disk (162) coupled to the hub (Para 0026), 
a biasing member (178) positioned between the hub and the first disk to bias the first and second disks into frictional engagement (Para 0070); 
wherein the first disk (150), the second disk (162), and the biasing member (178) are positioned within an opening in the gear (Fig. 14).
Regarding claims 1 and 19, Griep teaches a fastening device (Figs. 14 and 15). As shown in at least Figure 14, the fastener is shown disposed through at least the hub and the gear. There is also a socket located in the fastening device, which provides insight that the fastener is tightened and/or loosened to some degree. While it appears that adjusting the fastener of Griep pre-loads the spring in the direction of the gear, there are no details set forth by Greip with respect to the fastener and how it interacts with the hub, gear, spring, and disks. Griep does not teach a threaded fastener extending through the gear and threadably engaging the hub to couple the hub to the gear, wherein tightening the threaded fastener pulls the hub toward the gear to preload the biasing member and the biasing member biases the first and second disks into the opening.
Friction clutches have a plurality of arrangements, which permit the clutch the slip to avoid damage. Gary provides a teaching in the art of slip clutches, of a slip clutch (Fig 6) having a threaded fastener (162,166) engaging a hub (175) to couple the hub to the blade (97). Tightening the fastener relative to the hub (175) locks the hub relative to the gear and preloads the biasing member (170) to permit the disk (173) to slip relative to the blade.

The biasing member, hub, and threaded fastener structures of the slip clutches of Albrile and Gary slightly differ from the pending application; however, Greip teaches the biasing member, hub, gear, and disc structures as disclosed in the pending application. Gary and evidentiary reference to Albrile are directed to the principle operation of a slip clutch; which is the clutch will slip if the torque applied to it exceeds the torque transmitting capability of the pressure plate and friction discs as determined by the biasing force of the springs. The pending application has not set forth any criticality to the arrangement of the biasing member between the hub and the first disk. In fact, the functionality of clutch structures of Greip is the same functionality as disclosed in the pending application.
It would have been obvious to one having ordinary skill in the art at the time of invention to arrange the clutch of Greip with a biasing member between the hub and the first gear as taught by Gary to control the torque applied to the working device (which is the saw) to limit the power to the blade and prevent user injury (Col. 10, lines 29-33, Gary). Albrile provides evidence that the arrangement of positioning a biasing member between a hub and a first disk 

	In re claim 2, Griep teaches the gear (26c) defines an opening, and wherein the hub (30c), the first disk (150), the second disk (162), and the biasing member are positioning within the opening.
In re claims 3 and 12, modified Griep teaches wherein the hub (30c, Griep) abuts an inner face of the opening when the threaded fastener is tightened such that the biasing member is preloaded up to a predetermined amount.
In re claims 6 and 15, Griep teaches wherein the first disk includes a plurality of radially- outwardly projecting splines (154) that engage the gear to couple the first disk to the gear (Para 0026).
In re claims 7 and 16, Griep wherein the second disk (162) includes a plurality of radially- inwardly projecting splines (166) that engage the hub to couple the second disk to the hub (Para 0026).
In re claims 9 and 18, Griep wherein the clutch assembly allows relative movement between the gear and the hub to absorb potential impacts on the drive mechanism (Para 0069, 0070).

In re claim 10, Griep teaches a drive mechanism for a reciprocating saw, the drive mechanism comprising: 
a motor (16c) including a pinion (18c); 
a gear (26c) coupled to and driven by the pinion; 
a hub (30c) coupled to the gear for rotation with the gear; 
a spindle reciprocatable relative to the motor; 

a clutch assembly (94) coupled between the gear and the hub to selectively transmit drive force from the gear to the hub, the clutch assembly including a first disk (150) coupled to the gear (Para 0026), a second disk (162) coupled to the hub (Para 0026), a biasing member (178) positioned between the hub and the gear and in contact with the hub to bias the first and second disks into frictional engagement.
Griep teaches a biasing member, gear, and hub arrangement, but does not teach the biasing member is in direct physical contact with the hub to bias the first and second disks into frictional engagement. 
Gary provides a teaching in the art of slip clutches, of a slip clutch (Fig 6) having a threaded fastener (162,166) engaging a hub (175) to couple the hub to the blade (97). Tightening the fastener relative to the hub (175) locks the hub relative to the gear and preloads the biasing member (170) to permit the disk (173) to slip relative to the blade. The biasing member is in direct physical contact with the hub to bias the disk (173).
Albrile provides evidence in the art of slip clutches, that a slip clutch (Fig. 1) can have a threaded shaft (2) engaging a hub (17,18) to couple the hub to the gear (5). Tightening the fastener (2) relative to the hub (17) locks the hub relative to the gear (5) and preloads the biasing member (14) which biasing a disk (12) in the opening of the gear. The biasing member is in direct physical contact with the hub to bias the disk (12). While Albrile’s focus is reducing temperature by providing different sets of alternating sliding surfaces, it does provide evidence that one of ordinary skill in the art would acknowledge that a friction clutch can have a biasing member position between a hub and a first disk gear.
It would have been obvious to one having ordinary skill in the art at the time of invention to arrange the clutch of Greip with a biasing member in direct physical contact with the hub as taught by Gary to maintain controlling the torque applied to the working device (which is the 

In re claim 11, Griep teaches wherein the gear (26c) defines an opening, and wherein the hub, the first disk, the second disk, and the biasing member are positioned within the opening (Para 0026).
In re claim 12, modified Griep wherein the hub (30c) abuts an inner face of the opening when the threaded fastener is tightened such that the biasing member is preloaded up to a predetermined amount.
	In re claim 19, Griep teaches a reciprocating saw comprising: 
a housing assembly (14); 
a motor (16c) positioned within the housing assembly, the motor including a pinion (18c); 
a drive mechanism (Fig. 12) positioned within the housing assembly, the drive mechanism including a gear (26c) coupled to and driven by the pinion, a hub (30c) coupled to the gear for rotation with the gear, a spindle reciprocatable relative the housing assembly, and a  connecting rod (22c) extending between the hub and the spindle to transmit rotation of the hub into reciprocation of the spindle; and 
a clutch assembly (94) coupled to the drive mechanism to selectively transmit drive force from the gear to the hub, the clutch assembly including 
a first disk (150) coupled to the gear (Para 0026), 
a second disk (162) coupled to the hub (Para 0026), 
a biasing member (178) positioned between the hub and the gear to bias the first and second disks into frictional engagement with each other (Fig. 14, Para 0070).

Gary teaches a biasing member is a Belleville spring washer (Col. 10, lines 34-35).
It would have been obvious to one having ordinary skill in the art at the time of invention as to provide Griep with a Belleville spring washer (spring washer) as taught by Gary which are advantageous for high load capacity in a small space. Providing Greip with a Belleville spring washer is merely an obvious matter of a design choice to maintain control of the frictional engagement between the hub and the gear (Para 0070, Griep) while also permitting load absorption to prevent damage of the internal elements of the saw.

Claims 4, 5, 13, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griep et al. in view of Gary, as applied to the above claims, and in further view of US Patent No. 5,335,746 to Betz.
In re claims 4 and 13, modified Griep teaches the biasing member, but does not teach the member is preloaded up to 175 in/lbs.
Betz teaches in the art of clutches, a slip clutch that has a preloaded spring. Betz teaches the preload affected by the springs is determined by the amount of required torque (Col. 5, lines 65-68; Col. 6, lines 1-14) and that the amount of preload in the clutch must be less than 25 ft/lbs (which encompasses values from 0-300 in/lbs, which is inclusive of the range of up to 175 in/lbs).
It would have been obvious to one having ordinary skill in the art at the time of invention to preload the spring of modified Griep to up to 175 in/lbs as taught by Betz to achieve the required amount of torque required to maintain the proper slippage between the friction disc to absorb impact and prevent damage of the internal elements of the saw (Para 0070, Griep).

once the hub abuts the inner face of the opening, the threaded fastener is capable of being tightened to between 180 in/lbs and 225 in/lbs to secure the gear and hub together.

Response to Arguments
The drawing, specification, and claim objections in the Office Action mailed November 12, 2021 have been obviated by the amendments filed March 14, 2022.
The 112, first and second paragraph rejections in the Office Action mailed November 12, 2021 have been overcome by the amendments filed March 14, 2022.
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724